Title: To James Madison from Robert Power, 19 December 1805 (Abstract)
From: Power, Robert
To: Madison, James


          § From Robert Power. 19 December 1805, Tenerife. “On the third Ulto. anchor’d in the Bay of Santa Cruz a French Squadron commanded by le Chef d’Escadre Allemand, which had sailed from Rochfort 112 days before, and consisted of the following Ships
          
            
              Le Majestueux
              120 Guns
            
            
              Jemappe
              80
            
            
              Magnanime
              74
            
            
              Suffrein
              74
            
            
              Lion
              74
            
            
              Calcutta
              ⟨5⟩;4 English captur’d Ship
            
            
              Armide
              44
            
            
              Gloire
              44
            
            
              Thetis
              44
            
            
              Sylphe Brig
              18
            
            
              Paleneire [Palinure] do
              18
            
          
          Having learnt that Said Squadron had destroyed every Neutral Vessel they had met at Sea, and among them Some American vessels, I immediately applied in my Official capacity to the Commodore, as you will see viz the enclosed note, which was deliver’d to him in person by Capt. Henry Hughes of the Brig Peggy of New York, accompanied by Capt. James Riley of the Brig Eliza and Mary of Same place, for the delivery of all the American Citizens who were detained by him on board of her Squadron, but he never thought proper to answer, altho Capt. Riley returned on board two days after and dema⟨nd⟩;ed an answer in my name, the Commodore’s reply being always, that he wou’d send it.
          “The American Vessels burnt at Sea by his order, without examination of papers and cargos, and whose crews were detained on board of his Squadron are the following The Brig Two Friends of New York, Solomon Pennick Master, bound from Said port for Nante in Latt: 47. 30. Long: 14. burnt on the 22d. of July. The Schooner Alpha of Marblehead, Francis Sargent Mast⟨er⟩; bound from Said port for Bilboa in Latt: 43. 30 Long: 9. 30. burnt on the 31 of July. The Schooner Hart of Boston, John Tuck Master, bound from said port for Bilboa in Latt: 43. 48. Long: 10. 30. burnt on the 31st. of July. The Brig Minerva of New York Perkins Salter Master, bound from Said port for Bordeaux in Latt: 45. 40. Long: 16. 50. burnt on the 20th. Sepr. There were also on board, the crews of 25 other Neutral Vessels burnt at Sea, and of a number of English taken during the cruize amounting in the whole to near 1100 prisoners, none of whom were released. The Squadron sailed on the 17th. of Novr. it’s destination unknown.”
        